UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2191


DONALD P. KECK, JR.,

                Plaintiff - Appellant,

          v.

COMMONWEALTH OF VIRGINIA; GENE JOHNSON, in his Official and
Individual Capacities; WILLIAM ROGERS, a/k/a Buck; JOHN B.
TAYLOR; ROBIN HULBERT; PAUL BROUGHTON; NICK BRAUGHTON; G. K.
WASHINGTON; KATHY BRAME; EDDIE PEARSON; TAMMIE ESTEP; ERIC
BRAEN; KENNY MOORE; BEATRICE ANDERSON; ELIZABETH THORNTON;
DOUG SMITH; KAREN HARDWICK; STEVE WERBY; KEVIN BIRCHAM; GARY
DURHAM; CLAUDIA FARR, in her Official and Individual
Capacities; JOHN V. ROBINSON, in his Official and Individual
Capacities; SARAH R. WILSON, in her Official and Individual
Capacities; ERNEST G. SPRATLEY, in her Official and
Individual Capacities,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:10-cv-00555-REP-MHL)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald P. Keck, Jr., Appellant Pro Se.       Sydney Edmund Rab,
Assistant Attorney General, Richmond, Virginia; Mary Elizabeth
Davis, SPOTTS FAIN, PC, Richmond, Virginia; Joshua Paul Hanbury,
George Peter Sibley, III,    HUNTON   &   WILLIAMS,   LLP,   Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Donald      P.   Keck,    Jr.,   appeals    the    district    court’s

order adopting the magistrate judge’s recommendation to deny his

several federal and state law claims against Defendants.                        We

have   reviewed     the     record    and    find     no     reversible      error.

Accordingly, we affirm the district court’s order.                    See Keck v.

Virginia, No. 3:10-cv-00555-REP-MHL (E.D. Va. Sept. 30, 2011).

We   dispense   with    oral   argument     because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        3